DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 12 April 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Election/Restrictions
3. In the reply of 31 August 2020, Applicant elected without traverse Group I, the species of the combination of each of the c.del309Kb deletion in GJB6; c. 132G>C and c.269T>C within the target gene of GJB2; c. 1246A>C within the target gene of SLC26A4; and m. 7444G>A within the target gene of 12 S rRNA, the combination of tag sequences of SEQ ID NO: 1-23, the combination of allele-specific primers of SEQ ID NO: 27, 28, 33, 34, 36, 37, 42, 43, 45 and 46 together with the common primers of SEQ ID NO: 29, 35, 38, 44 and 47. 
	The non-elected subject matter of “c. 132G>C or c.269T>C within the target gene of GJB2” has been rejoined with the elected combination and fully examined herein. The elected combination of “genetic information” is considered to be limited to the c.del309Kb deletion in GJB6; c. 132G>C and/or c.269T>C within the target gene of GJB2; c. 1246A>C within the target gene of SLC26A4; and m. 7444G>A within the target gene of 12S rRNA.

Claim Status
4. 	Claims 115, 127, and 138-140 are pending.
	Claims 115 and 127 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 138-140 read on the elected invention and have been examined herein. The claims encompass the individual Tag sequences of SEQ ID NO: 1-23 and subcombinations thereof. The claims have been examined only to the extent that they require the elected species of the combination of each of SEQ ID NO: 1-23 or the species of SEQ ID NO: 1.
139 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 138 and 140 are rejected for the reasons set forth below.
	         Modified Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 138 and 140 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (PGPUB 2013/0267436) in view of Schrijver et al (PGPUB 2007/0134691; cited in the IDS) and Kato et al (J Human Genetics. 2012. 57: 772-775).
Gao et al teach a method for detecting a target molecule using a microarray comprising: labeling the target molecule with a luminophore; coupling the target molecule to a particle; binding the target molecule to a polynucleotide probe 
With respect to tag sequences, Gao teaches that the microarray comprises artificially designed and optimized tag sequences complementary to tag sequences attached to the probes (e.g., para [0019-0020] and Table 1). Gao teaches that the tag sequences facilitate the detection of hybridization to the microarray in that they aid in “decoding” / identifying the hybridized sequences (e.g., para [0138]). Additionally, Gao teaches using a tag sequence that comprises the same sequence as present SEQ ID NO: 1 (see Table 1 and SEQ ID NO: 1 of Gao).
Gao teaches performing the method to detect genetic alterations associated with hereditary hearing loss (e.g., para [0024], [0027]). Gao exemplifies detecting the particular genetic alterations of c.35delG, c.176-191del16, c.235delC, and c.299-300delAT in the GJB2 (CX26); c.2168A>G and c.919-2A>G in the SLC26A4 gene; and the m.1494C>T and m.1555A>G in the 12S rRNA gene (e.g., para [0027] and [0039] and Figures 4 and 5). Gao states that:
“Besides ensuring the high sensitivity and specificity, combining microarray-based assays with particles and luminophore-labeling facilitates the examination of assay results with appropriate devices. To prove the combinatorial method, the detection of SNP/mutation related to hereditary hearing loss was carried out as an example, demonstrating the properties of high specificity and high sensitivity of such method for multiplexed genetic analysis, especially for diagnosis of clinical samples and disease-associated genetic testing.”





However, these genetic alterations and their association with hereditary hearing loss was known in the prior art.
In particular, Schrijver et al teaches method for determining if a subject carries a hereditary hearing loss-associated mutation comprising detecting the presence of (see, e.g., para [0004 and [0017]] and Table 1). Schrijver (para [0017]) states that representative mutations include, but are not limited to, those mutations listed in Table 1, which includes the presently claimed mutations of a deletion of 309Kb in the GJB6 gene, a c.132G>C mutation in the GJB2 gene, a c.269T>C mutation in GJB2 and a c. 1246A>C mutation in the SLC26A4 gene, as well as a m. 7445A>G mutation in tRNA Ser and the m.1555A>G mutation in 12S rRNA.
Further, Kato teaches extending the screening for mutations associated with hereditary hearing loss by assaying for the presence of the m.7444G>A mutation (see, e.g., abstract and Tables 1 and 3). Kato reports that the m.7444G>A mutation was detected in a patient having hearing loss and was not accompanied by any other mutations known to be associated with hereditary hearing loss (p. 773 to p. 774). It is stated that “As these two patients had no clinical features other than HL, they had not been suspected of having mtDNA mutations. This extended screening system together with the previous one is useful for the genetic diagnosis and epidemiological study of both syndromic and nonsyndromic HL” (see abstract).  Kato concludes that “detecting 
In view of the teachings of Schrijver et al and Kato et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao so as to have assayed for the deletion of 309Kb in the GJB6 gene, the c.132G>C mutation in the GJB2 gene, the c.269T>C mutation in GJB2 and the c. 1246A>C mutation in the SLC26A4 gene, as well as a m. 7445A>G mutation, since these mutations are also associated with hereditary hearing loss and would have provided a more complete method of screening for the risk of hereditary hearing loss in patients and/or would have assisted in obtaining epidemiological information regarding the frequency of these mutations in different populations of patients having hearing loss to aid in the diagnosis, prognosis and/or treatment selection of patients with hearing loss.
Regarding claim 140, Gao teaches that the microarray comprises probes to each of the target molecules and thereby in the modified method of Gao, the microarray comprises at least two probes – i.e., at least one probe complementary to each of the deletion of 309Kb in the GJB6 gene, the c.132G>C mutation in the GJB2 gene, the c.269T>C mutation in GJB2 and the c. 1246A>C mutation in the SLC26A4 gene, as well as a m. 7445A>G mutation.Response to Remarks:
The response argues that Schrijver teaches a large genus of possible mutations within the target molecules to be detected. It is argued that Schrijver does not teach or 
This argument has been fully considered but is not persuasive. The present claims recite the open claim language of “comprising” and thereby are inclusive of detecting any number of mutations in target molecules. The present claims are not limited to methods that detect only the “specific combination” of the 4 or 5 mutations recited in claim 138 and exclude the detection of any other mutations. It is maintained that the teachings of Gao, Schrijver and Kato in combination teach assaying for a combination of mutations wherein the combination of mutations include the deletion of 309Kb in the GJB6 gene, the c.132G>C mutation in the GJB2 gene, the c.269T>C mutation in GJB2 and the c. 1246A>C mutation in the SLC26A4 gene, as well as a m. 7445A>G mutation, as is encompassed by the present claims.
The response argues that Kato does not teach detecting the combination of specific target molecules recited by the present claims and thereby does not cure the deficiencies of Gao and Schrijver.
However, Kato was not cited for teaching each of the mutations recited in claim 138. Rather, Kato was cited for teach the m.7444G>A mutation as indicative of hereditary hearing loss. It is maintained that the combination of references of Gao, Schrijver and Kato, when considered as a whole, do suggest the claimed method. 
The response argues that the cited art teaches away from the claimed method because Schrijver teaches detecting the m.1555A>G mutation and not the m.7444G>A mutation required by claim 138. It is stated that “Kato only teaches detection of mutations within the mitochondrial DNA. (See e.g., Kato at Abstract.) Kato fails to teach 
However, the fact that Schrijver teaches detecting an alternative mutation in mitochondrial DNA does not mean that Schrijver teaches away from the claimed method. A teaching away requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (“The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”). 
Additionally, Kato teaches extending the analysis of mutations associated with hereditary hearing loss to include the m.7444G>A mutation – i.e., to assay for this mutation in addition to those mutations previously identified as being correlated with hereditary hearing loss. As stated in the rejection, Kato teaches “This extended screening system together with the previous one is useful for the genetic diagnosis and epidemiological study of both syndromic and nonsyndromic HL.” Thus, contrary to Applicant’s arguments, Kato does teach assaying for the m.7444G>A in combination with other, non-mitochondrial known mutations associated with hereditary hearing loss.
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

However, it is maintained that the prior art when considered as a whole would have suggested using the method of Gao to assay for additional mutations, including the deletion of 309Kb in the GJB6 gene, the c.132G>C mutation in the GJB2 gene, the c.269T>C mutation in GJB2 and the c. 1246A>C mutation in the SLC26A4 gene, as well as a m. 7445A>G mutation. As set forth in the rejection, one would have been motivated to have used the methodology disclosed by Gao to detect these mutations since these mutations are also associated with hereditary hearing loss and would have provided a more complete method of screening for the risk of hereditary hearing loss in patients and/or would have assisted in obtaining epidemiological information regarding the frequency of these mutations in different populations of patients having hearing loss to aid in the diagnosis, prognosis and/or treatment selection of patients with hearing loss.
The response argues that the claimed method provides superior and unexpected results of “100% accuracy, demonstrating that such platform had high specificity and was capable of genotyping clinical samples.”
However, a showing of unexpected, improved results must be commensurate with the claims. See MPEP 716.02(c)I which states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." 
Herein, the showing of 100% accuracy discussed in the specification is with respect to methods that utilized a particular combination of primers and probes and tag 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634